NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
NEW HAMPSHIRE BALL BEARINGS, INC.,
Plaintiff-Appellant, ‘
V.
UNITED STATES AND
UNITED STATES CUSTOMS AND BORDER
PROTECTION,
Defen,dan,ts~Appellees,
AND .
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defen,dant-Appellee,
AND
THE TIMKEN COMPANY AND MPB
CORPORATION,
Defendan,ts-Appellees.
2012-1246
Appea1 from the United StateS C0urt of Internati0na1
Trade in case n0. 08-00398, Judge Greg0ry W. Carman.
ON MOTION

NEW HAMPSHIRE BALL BEARINGS V. US 2
ORDER
The United States and the United States Customs
and Border Protection move without opposition for a 7-
day extension of time, until Apri1 16, 2012, to respond to
NeW Hampshire Ba1l Bearings, Inc.’s motion to stay this
appeal
Upon consideration thereof
IT ls ORDERE:o THAT: 1 ~
The motion is granted The United States and the
United States Customs and Border Protection’s response
to NeW Hampshire Ba11 Bearings, Inc.’s motion to stay
this appeal is due no later than Apri1 16, 2012.
FoR THE CoURT
 1 2  /s/ J an Horba15;
Date J an Horba1y
l C1erk
cci Terence P. Stewart, Esq.
Patrick V. Ga11agher, Esq.
Frank H. Morgan, Esq. F¢|_Ep
Courtney S. McNamara, Esq. AQ'EE‘EbS|1F°B
321 APR 12 2012
JAN HOBBALY
CLEHK